Moran, P. J. Appellee filed her bill for partition of certain real estate against certain persons whom she alleged to be owners of the fee simple, in common with herself. Thereupon appellant applied to the court, stating a claim of interest in the land, and asking to be made a party to the suit. This was done, and thereupon appellant filed a plea setting up a title acquired by certain conveyances and by twenty years’ adverse possession of the land; also color of title and payment of taxes for seven consecutive years. The question thus presented for determination was whether appellant or appellees held the title to the real estate in controversy. Such a question very clearly involves a freehold, and the motion of appellee to dismiss this appeal which was taken and reserved to the hearing, must now be granted. The case could not be decided by the court in favor of either party to the record without disposing of the freehold estate set up by each one. LeMoyne v. Harding, 132 Ill. 79. The appeal will therefore be dismissed at appellant’s costs. Appeal dismissed.